Name: COMMISSION REGULATION (EC) No 2341/95 of 3 October 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 5. 10 . 95 EN Official Journal of the European Communities No L 236/9 COMMISSION REGULATION (EC) No 2341/95 of 3 October 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1762/95 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . 2 OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 171 , 21 . 7. 1995, p. 8 . No L 236/10 EN Official Journal of the European Communities 5. 10 . 95 ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 24,79 139,34 . 227,17 327,37 160,63 956,85 46,53 20,23 20,69 180,86 52 677,26 7 580,26 52,10 4 032,32 4 887,70 1.30 Onions (other than seed) 0703 10 19 a) b) c) 12,01 67,53 110,10 158,67 77,85 463,75 22,55 9,80 10,03 87,66 25 530,94 3 673,90 25,25 1 954,33 2 368,91 1.40 Garlic 0703 20 00 a) b) c) 71,83 403,73 658,22 948,56 465,43 2 772,49 134,81 58,60 59,94 524,05 152 633,17 21 963,92 150,95 1 1 683,70 14 162,17 1.50 Leeks ex 0703 90 00 a) b) c) 42,20 237,19 386,70 557,28 273,44 1 628,84 79.20 34,43 35.21 307,88 89 672,47 12 903,87 88,68 6 864,21 8 320,32 1.60 Cauliflowers ex 0704 10 10 ex 0704 10 90 a) b) c) 32,94 185,16 301,88 435,04 213,46 1 271,54 61,83 26,88 27,49 240,34 70 001,69 10 073,25 69,23 5 358,46 6 495,15 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 301,88 492,18 709,28 348,02 2 073,1 1 100,81 43,82 44,82 391,85 114 130,53 16 423,39 112,87 8 736,41 10 589,68 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 33,87 190,37 310,37 447,28 219,46 1 307,32 63,57 27,63 28,26 247,11 71 971,72 10 356,73 71,18 5 509,26 6 677,94 130 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L.) AlefVAT. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 79,26 445,49 726,31 1 046,69 513,57 3 059,29 148,76 64,67 66,14 578,26 168 422,74 24 236,04 166,57 12 892,35 15 627,22 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 81,30 456,96 745,00 1 073,63 526,79 3 138,03 152,59 66,33 67,84 593,14 172 757,62 24 859,83 170,85 13 224,18 16 029,43 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 90 a) b) c) 156,73 880,92 1 436,21 2 069,75 1 015,55 6 049,50 294,16 127,87 130,79 1 143,46 333 041,85 47 924,74 329,37 25 493,55 30 901,51 1.120 Endives ex 0705 29 00 a) b) c) 21,82 122,64 199,95 288,15 141,39 842,21 40,95 17,80 18,21 159,19 46 366,19 6 672,10 45,85 3 549,22 4 302,12 1.130 Carrots ex 0706 10 00 a) b) c) 28,30 159,06 259,33 373,72 183,37 1 092,33 53,11 23,09 23,62 206,47 60 135,80 8 653,55 59,47 4 603,25 5 579,74 1.140 Radishes ex 0706 90 90 a) b) c) 39,42 221,57 361,23 520,57 255,43 1 521,54 73,99 32,16 32,89 287,60 83 765,13 12 053,81 82,84 6 412,02 7 772,20 1.160 Peas (Pisum sativum) 0708 10 10 j 0708 10 90 a) b) c) 252,79 1 420,86 2 316,51 3 338,35 1 638,01 9 757,40 474,45 206,25 210,95 1 844,32 537 172,72 77 299,19 531,25 41 119,27 49 841,94 5. 10 . 95 EN Official Journal of the European Communities No L 236/ 11 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans : Il 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 10 ex 0708 20 90 a) b) c) 234,33 1 317,09 2 147,32 3 094,53 1 518,38 9 044,77 439,80 191,19 195,54 1 709,62 497 940,38 71 653,65 492,45 38 116,13 46 201,74 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 10 ex 0708 20 90 a) b) c) 120,95 679,80 1 108,32 1 597,22 783,70 4 668,38 227,00 98,68 100,93 882,41 257 007,24 36 983,36 254,17 19 673,28 23 846,59 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 521,76 850,66 1 225,89 601,50 3 583,07 174,23 75,74 77,46 677,26 197 258,18 28 385,46 195,08 15 099,63 18 302,73 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 a) b) c) 115,68 650,19 1 060,05 1 527,65 749,56 4 465,04 217,11 94,38 96,53 843,97 245 813,06 35 372,51 243,10 18 816,39 22 807,93 1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 334,95 1 882,65 3 069,39 4 423,33 2 170,37 12 928,62 628,65 273,28 279,51 2 443,74 71 1 756,94 102 421,87 703,91 54 483,27 66 040,85 1.200.2  other ex 0709 20 00 a) b) c) 114,14 641,54 1 045,94 1 507,31 739,58 4 405,60 214,22 93,12 95,25 832,74 242 540,65 34 901,62 239,87 18 565,90 22 504,30 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 121,10 680,64 1 109,68 1 599,17 784,66 4 674,09 227,28 98,80 101,05 883,49 257 321,95 37 028,64 254,48 19 697,37 23 875,79 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 59,79 336,06 547,89 789,57 387,42 2 307,79 112,22 48,78 49,89 436,21 127 050,16 18 282,53 125,65 9 725,38 1 1 788,44 1.230 Chantarelles 0709 51 30 a) b) c) 258,88 1 455,07 2 372,28 3 418,72 1 677,44 9 992,30 485,88 211,22 216,03 1 888,72 550 104,47 79 160,07 544,04 42 109,16 51 041,82 1.240 Sweet peppers 0709 60 10 a) b) c) 75,71 425,56 693,82 999,87 490,60 2 922,43 142,10 61,77 63,18 552,39 160 888,13 23 151,81 159,11 12 315,60 14 928,11 1.250 Fennel 0709 90 50 a) b) c) 73,55 413,40 673,98 971,29 476,58 2 838,90 138,04 60,01 61,38 536,60 156 289,34 22490,05 154,57 11 963,57 14 501,41 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 59,42 334,01 544,55 784,75 385,05 2 293,69 111,53 48,48 49,59 433,55 126 274,35 18 170,89 124,88 9 665,99 11 716,45 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 83,78 470,90 767,73 1 106,38 542,86 3 233,76 157,24 68,35 69,91 611,24 178 027,47 25 618,16 176,06 13 627,57 16 518,40 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 62,49 351,22 572,62 825,21 404,90 2 411,94 117,28 50,98 52,14 455,90 132 783,89 19 107,61 131,32 10 164,28 12 320,44 No L 236/ 12 EN Official Journal of the European Communities 5. 10 . 95 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 a) b) c) 105,56 593,30 967,30 1 393,98 683,98 4 074,36 198,12 86,12 88,09 770,13 224 304,84 32 277,48 221,83 17 169,99 20 812,28 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 90,74 510,02 831,52 1 198,31 587,97 3 502,44 170,31 74,03 75,72 662,02 192 818,97 27 746,66 190,69 14 759,82 17 890,84 2.60 Sweet oranges, fresh : l\ \ 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c) 26,95 151,48 246,96 355,90 174,63 1 040,22 50,58 21,99 22,49 196,62 57 267,13 8 240,74 56,64 4 383,66 5 313,57 2.60.2  Navels , Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c) 39,99 224,77 366,46 528,10 259,12 1 543,55 75,06 32,63 33,37 291,76 84 976,99 12 228,19 84,04 6 504,78 7 884,65 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c) 31,95 179,57 292,76 421,91 207,01 1 233,15 59,96 26,07 26,66 233,09 67 888,65 9 769,18 67,14 5 196,71 6 299,09 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 a) b) c) 53,21 299,07 487,60 702,68 344,78 2 053,81 99,87 43,41 44,40 388,21 113 068,06 16 270,50 111,82 8 655,09 10 491,10 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 a) b) c) 49,38 277,55 452,50 652,10 319,96 1 905,98 92,68 40,29 41,21 360,26 104 929,54 15 09937 103,77 8 032,10 9 735,96 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 a) b) c) 40,18 225,84 368,20 530,62 260,36 1 550,91 75,41 32,78 33,53 293,15 85 382,21 12 286,51 84,44 6 535,80 7 922,25 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 a) b) c) 54,48 306.18 499.19 719,39 352,98 2 102,64 102,24 44.45 45.46 397,44 115 756,53 16 657,37 114,48 8 860,88 10 740,55 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 161,62 908,42 1 481,05 2 134,36 1 047,26 6 238,37 303,34 131,87 134,87 1 179,16 343 439,82 49 421,01 339,65 26 289,48 31 866,30 5. 10 . 95 I EN I Official Journal of the European Communities No L 236/13 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Ut Dr Fl Pta Esc 2.90 Grapefruit, fresh : ||I 2.90.1  white ex 0805 40 10 ex 0805 40 90 a) b) c) 41,79 234,87 382,93 551,84 270,77 1 612,94 78,43 34,09 34,87 304,87 88 796,99 12 777,89 87,82 6 797,19 8 239,09 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 52,89 297,27 484,65 698,44 342,70 2 041,42 99,26 43,15 44,13 385,86 112 385,95 16 172,35 111,15 8 602,87 10 427,81 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c)       2.110 Water melons 0807 10 10 a) b) c) 15,76 88,58 144,42 208,12 102,12 60831 29,58 12,86 13,15 114,98 33 489,05 4 819,08 33,12 2 563,51 3 107,30 2.120 Melons (other than water melons) : I \ 2.120.1  Amarillo, Cuper, Honey Dew (including Cantatene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai, Futuro ex 0807 10 90 a) b) c) 39,39 221,37 360,92 520,12 255,21 1 520,23 73,92 32,13 32,87 287,35 83 692,89 12 043,41 82,77 6 406,49 7 765,50 2.120.2  other ex 0807 10 90 a) b) c) 89,90 505,30 823,81 1 187,21 582,52 3 470,00 168,73 73,35 75,02 655,89 191 033,17 27 489,68 188,93 14 623,13 17 725,14 2.140 Pears L\ \ 2.140.1 Pears  Nashi (Pyrus pyrifolia) ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 10 ex 0808 20 31 ex 0808 20 37 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 77,42 435,15 709,45 1 022,39 501,65 2 988,27 145,30 63,17 64,60 564,84 164 512,85 23 673,41 162,70 12 593,06 15 264,44 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 493,38 804,38 1 159,21 568,78 3 388,15 164,75 71,62 73,25 640,42 186 527,23 26 841,28 184,47 14 278,21 17 307,06 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 56,79 319,20 520,40 749,96 367,98 2 191,99 106,59 46,33 47,39 414,33 120 675,34 17 365,19 119,34 9 237,40 11 196,94 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 194,87 1 095,29 1 785,71 2 573,41 1 262,68 7 521,63 365,74 158,99 162,61 1 421,72 414 087,06 59 587,15 409,52 31 697,36 38 421,35 No L 236/14 EN Official Journal of the European Communities 5. 10 . 95 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ 2.190 Plums a) 59,14 781,02 111,00 431,48 18 084,38 9 619,98 0809 40 10 b) 332,42 383,22 48,25 125 673,20 124,29 1 1 660,67 0809 40 40 c) 541,95 2 282,77 49,35 \ 2.200 Strawberries a) 362,04 4 781,03 679,49 2 641,35 110 704,23 58 889,06 0810 10 10 b) 2 034,89 2 345,88 295,38 769 313,28 760,83 71 381,25 0810 10 90 c) 3 317,60 13 974,09 302,11 l 2.205 Raspberries a) 762,88 10 074,44 1 431,80 5 565,77 233 272,68 124 089,30 0810 20 10 b) 4 287,87 4 943,16 622,42 1 621 074,23 1 603,20 150 412,47 c) 6 990,74 29 445,79 636,60 l 2.210 Fruit of the species Vaccinium myrtillus a) 145,17 1 917,09 272,46 1 059,12 44 389,94 23 613,21 0810 40 30 b) 815,95 940,64 118,44 308 477,54 305,08 28 622,30 \ c) 1 330,28 5 603,30 121,14 \ \ 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 109,33 1 443,82 205,20 797,66 33 431,49 17 783,87 0810 90 10 b) 614,52 708,43 89,20 232 324,37 229,76 21 556,37 \ c) 1 001,88 4 220,03 91,23 2.230 Pomegranates a) 137,08 1 810,25 257,28 1 000,10 41 916,19 22 297,30 ex 0810 90 85 b) 770,48 888,22 111,84 291 286,78 288,07 27 027,24 \ \ c) 1 256,15 5 291,04 114,39IIIl\ 2.240 Khakis (including Sharon fruit) a) 222,59 2 939,48 417,77 1 623,96 68 063,35 36 206,27 ex 0810 90 85 b) 1 251,10 1 442,30 181,61 472 990,39 467,78 43 886,73 c) 2 039,73 8 591,57 185,75||II\ 2.250 Lychees a) 420,10 5 547,76 788,46 3 064,94 128 457,76 68 333,05 ex 0810 90 30 b) 2 361,23 2 722,08 342,75 892 687,29 882,84 82 828,60 c) 3 849,64 16 215,10 350,56